Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending.

Response to Arguments
The applicant argues with respect to the prior art rejection of the claims that there are essential differences between face recognition algorithms and the cited references. Specifically the Petrou reference does not qualify to be a face recognition algorithm with only an ordered list of people by ranking and at the most can be called a facial and social connection recognition algorithm or module.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Specifically, the flaw in the applicant’s arguments is the overly narrow reading of the term, “face recognition algorithm.” The claim itself recites no specifics with regard to how its “face recognition algorithm” operates and therefore the term is given its plain meaning in light of the specification (see MPEP 2111.01, “Plain Meaning” which recites, “This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification,” but, “Though understanding the claim language may be aided by 

The applicant further argues with respect to the prior art rejection of the claims that there are essential differences between face recognition algorithms and image matching algorithms and specifically the Qi reference does not qualify to be a face recognition algorithm because it is at most an image matching algorithm that matches face features, clothing features and wearing article features by visual similarity for a certain degree of match.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Specifically, the flaw in the applicant’s arguments is the overly narrow reading of the term, “face recognition algorithm.” The claim itself recites no specifics with regard to how its “face recognition algorithm” operates and therefore the term is given its plain meaning in light of the specification (see MPEP 2111.01, “Plain Meaning” which recites, “This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification,” but, “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” And further, “[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.”) That is, a person of ordinary skill, when giving the term “face recognition algorithm” its plain meaning (not the overly narrow reading that the applicant has provided), would recognize that Qi teaches a face recognition algorithm as it discloses matching face features as even acknowledged by the applicant. While the applicant has pointed out Qi matches other features such as clothing, this in no reasonable way can be construed to mean that Qi cannot disclose a face/facial recognition algorithm.  Rather, in doing so Qi is simply disclosing a different face/facial recognition algorithm than the applicant contemplates (although, the applicant’s contemplation is still unsupported by the claim language), but Qi’s disclosure is still clearly a face/facial recognition algorithm as it fits within the metes and bounds of the plain meaning of the term.
The applicant argues with respect to the prior art rejection of claim 7 that neither Qi nor Petrou disclose the smart phones and other smart devices can communicate with the server through 5G or other wireless communication technology.
 
The examiner disagrees. Qi discloses the smart phones and other smart devices can communicate with the server through 5G or other wireless communication technology (Qi: [0071] lines 7-9, the terminal 10 uploads the scanned information (or photo) to a server 20 (i.e. it is obvious for a person of ordinary skill in the art that any uploading of data from one location to another location requires wireless technology). Qi explicitly states in [0075], “In this embodiment, the terminal may be a smart device with a camera and a display, such as a smart phone, a tablet computer, or the like…The terminal uploads the scanned information (or the photo) to a server,” and while Qi does not explicitly state anything about “5G or other wireless communication technology,” it is common knowledge and an inherent feature of smart phones that this is how they communicate to remote entities.

The applicant argues that the proposed combinations are improper for various reasons including: Qi and Petrou’s disclosures have different purposes (see point 12, page 8); Qi, as an inventor, did not use other disclosures (Petrou, Becker, and/or Su) in their own disclosure for whatever reason; a combination of 4 references is too complicated (see points 12, 15 and 17); the only motivation to combine the references is to overcome the present disclosure (see point 17).

Firstly, in response to applicant's argument that Qi and Petrou are nonanalogous art (i.e. their disclosures have different purposes), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Qi is directed to a way of conveniently and effectively making friends in conjunction with social networking applications (see [0004]-[0006]) and Petrou is directed to a facial recognition search system that identifies one or more likely names (or other personal identifiers) corresponding to the facial image(s) in a query (Abstract). That is, both Qi and Petrou are in the applicant’s field of endeavor and pertinent to the particular problem with which the applicant was concerned (i.e. making friends over social networks) and thus have ample reason to be combined.
Secondly, the examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
That is, the applicant has crudely attempted to combine exemplary embodiments of Qi and Petrou from the perspective of Qi to conclude the references cannot be combined. This is not a requirement for combining references under 35 USC 103. Rather (emphasis added), the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art at the time of the application’s effective filing date. Qi’s opinions are not relevant (and more pointedly, the applicant’s opinion of Qi’s opinion is not relevant). The examiner’s position is it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qi’s teaching to use the region selection and face recognition through parallel searches as taught by Petrou. The motivation to do so would have been in order for the user to select the region of interest on the 
Thirdly, in response to the applicant's argument that the examiner has combined an excessive number of references; reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Lastly, in response to the applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (i.e. the only motivation is to reject the claim), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The applicant argues with respect to claim 11 that the Sundaresan teaching has two important aspects which are very different from the present disclosure (the requesting user’s login information is used for accessing the recommended (additional) user’s information ([0051], “requesting user's login information to obtain user data of the additional user”) and the requesting user and the recommended (additional) user are already friends on the social network ([0051], “by virtue of the user being connected to the additional users on the social network.”)) whereas in the present disclosure, the requesting user and the identified friend candidate by face recognition (the recommended user) are not already friends on the social 
 
The examiner notes, Sundaresan is only relied upon to teach if the selected account is with a cooperating social networking platform, then the user also needs to enter his/her account with the same social networking platform (Sundaresan teaches ([0051] lines 1-5 from bottom) requesting user's login information to obtain user data of an additional user. Login information refers to credentials required to access the social network profile of the user). That is, the combination of Petrou and Qi suggest the other limitations and Sundaresan simply fills in the gaps with respect to requesting/entering login information to social networking platforms.

The applicant’s remaining arguments not directly addressed hinge on the above previously responded to arguments, and, for the most part, the applicant’s contention that Qi and Petrou particularly do not disclose a face recognition algorithm and are therefore unpersuasive which has been addressed specifically in points 3 and 5.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over over Qi (US20190332804A1), and further in view of Petrou (US20110038512A1).

 As to claim 1, Qi discloses a method for making friends through face recognition, comprising:
Users invoke a friend scanning function to activate a camera in a smart phone or smart device, aim at an interested candidate for friends (Qi: [0071], particularly, “As shown in FIG. 1, first, a terminal 10 scans a face, clothing, a wearing article, etc. of a stranger to be added by a camera 11 to obtain corresponding scan information (or directly take a photo containing an external feature such as the face, the clothing, the wearing article, etc. of the stranger).”, and dispatch out a command of making friends with the candidate in an application (Qi: [0071], particularly, “The terminal 10 uploads the scanned information (or the photo) to a server 20.”);
the candidate’s photo or face image taken by the camera when dispatching out the command of making friends is sent to a server program of the application together with the command, the server program searches using face recognition algorithm through one or several of the database of the application (Qi: [0071], particularly, “The server 20 extracts the external feature of the stranger from the scanned information (or the photo), and the external feature includes: a face features, a clothing feature, a wearing article feature, and the like. The server 20 matches the extracted external feature with a feature of a picture in a pre-stored augmented reality (AR) business card to obtain a target AR business card corresponding to the stranger; and sends the target AR business card to the terminal 10.”);
if the candidate’s account cannot be found, a message stating that the candidate’s account cannot be found is displayed to the user (Qi: [0084], particularly, “In an optional implementation manner, if the number of the target AR business card is zero, then a prompt message indicating that the matching fails is sent to the terminal”).
However, Qi does not disclose select the candidate to dispatch out the command and

But, Petrou discloses select the candidate to dispatch out a command of making friends with a candidate in an App (Petrou: [0085] lines 5-9, the user may select a region of interest selection module 725 that detects a selection (such as a gesture on the touch sensitive display) of a region of interest in an image (i.e. select the candidate) and prepares that region of interest as visual query (i.e. command)); 
the candidate's photo or face image is sent to a server program of the App together with the command (Petrou: [0043] lines 4-6, A visual query (i.e. command) can include an image of a person's face, whether taken by a camera embedded in the client system. Petrou further teaches ([0042] lines 5-8 from bottom) that the visual query is submitted to the server system 106 (i.e. server)), the server program searches through face recognition one or several of the database of the App (Petrou: [0044] lines 1-6, the server system sends the visual query to a plurality of parallel search systems. Petrou further teaches ([0045] lines 3-6) the search systems to which the visual query is sent for processing is a facial recognition search system), databases of cooperating social networking platforms and public face image databases to obtain an account or accounts of the candidate, to which request for making friends is sent (Petrou: [0034] lines 8-10, face recognition search system will access a face image database 114-A to look for facial matches to the image query. Petrou further teaches ([0130] lines 1-4 from top and 1-4 from bottom) that facial image database 114-A include one or more image sources such as social network images, web album images, photo sharing images, and vendors of facial images that are legally in the public domain (i.e. public face images database)).

 
As to claim 7, Qi discloses the smart phones and other smart devices can communicate with the server through 5G or other wireless communication technology (Qi: [0071] lines 7-9, the terminal 10 uploads the scanned information (or photo) to a server 20 (i.e. it is obvious for a person of ordinary skill in the art that any uploading of data from one location to another location requires wireless technology)) with the remainder of the claim being rejected by a similar rationale to that set forth in claim 1’s rejection. 
 
As to claims 2 and 8, the teachings of Qi and Petrou as combined for the same reasons set forth in claim 1’s rejection further disclose the server program can also be connected to access the databases of cooperating social network platforms or public face image databases to search for the candidate’s accounts (Petrou: [0034] lines 8-10, face recognition search system will access a face image database 114-A to look for facial matches to the image query. Petrou further teaches ([0130] lines 1-4 from top and 1-4 from bottom) that facial image database 114-A include one or more image sources such as social network images, web album images, photo sharing images, and vendors of facial images that are legally in the public domain (i.e. public face images database)).

As to claims 3 and 9, the teachings of Qi and Petrou as combined for the same reasons set forth in claim 1’s rejection further disclose the ways for selecting the candidate and invoking the command of making friends include usual selection and command invoking actions or gestures including touching the face image of the candidate etc. (Petrou: [0085] lines 5-9, the user may select a region of interest selection module 725 that detects a selection (such as a gesture on the touch sensitive display) of a region of interest in an image (i.e. select the candidate) and prepares that region of interest as visual query (i.e. command)); the selection of candidate and activation of the command for making friends with the candidate can be directly completed with usual selection and/or command invoking actions or gestures including touching the candidate’s face image etc. (Qi: Fig. 3 S205 & [0094] lines 1-2,User A sends a friend request to user B by selecting user B augmented reality business card); the selection of candidate can also be conducted by usual selection actions or gestures including touching the candidate’s face image etc. (Petrou: [0150] lines 10-13 from bottom, the user can activate the search results corresponding to the image of the person by tapping on a bounding box  surrounding the image of the person), and then the command for making friends with the candidate can be invoked by usual command invoking actions or gestures including touching the picture or the “Request to Make Friends” command etc. (Qi: Fig. 3 S205 & [0094] lines 1-2, User A sends a friend request to user B by selecting user B augmented reality business card).

Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qi, Petrou and further in view of Su (US20170310615) and Becker (US7991388B1). 

 Regarding claims 4 and 10, Qi as modified by Petrou teaches the apparatus or system of claim 7,  and further wherein a user can select whether to attach a real photo or face image of the user and a message for the friend candidate to browse when invoking the command for making 
However, Qi nor Petrou explicitly teach if there is still no real photo or face image of the user in his/her account, the user is asked whether to take a photo or face image of himself/herself,
On the other hand Su teaches if there is still no real photo or face image of the user in his/her account, the user is asked whether to take a photo or face image of himself/herself (Su teaches ([0003] lines 1-5) a social networking site may prompt a user to upload missing attributes such as user profile images. Su further teaches ([0034] lines 5-11) a personalized descriptor engine that uses elements of social network objects related to the user to generate personalized input prompts. Social network objects may include user profile and pictures),
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Qi and Petrou to 
However, Qi, Petrou nor Su explicitly teach the server program will start the face recognition algorithm to verify the authenticity of the provided photo or face image.
On the other hand Becker teaches the server program will start the face recognition algorithm to verify the authenticity of the provided photo or face image (Becker teaches (Col. 6 lines 1-4) an authentication server that verifies a user by using a facial recognition software in order to authenticate the user).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Qi, Petrou, and Su to include the authentication server as thought by Becker. The motivation for doing so would have been in order to authenticate the user by using a facial recognition software (Becker: Col. 6 lines 1-4).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qi, and further in view of Petrou and Sundaresan (US20140149510A1).

Regarding claims 5 and 11, Qi teaches the apparatus or system of claim 7, 
However Qi does not explicitly teach wherein the search result accounts for the friend candidate are displayed to the user for him/her to select an account to send request for making friends when one or several accounts with different social networking applications are found for the friend candidate, if the selected account is with a cooperating social networking platform, then the user also needs to enter his/her account with the same social networking platform.

Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Qi to use the social network search result as thought by Petrou. The motivation for doing so would have been in order to provide a user with social network results whenever the user makes a visual query ([0163] lines 1-10).
On the other hand Sundaresan teaches if the selected account is with a cooperating social networking platform, then the user also needs to enter his/her account with the same social networking platform (Sundaresan teaches ([0051] lines 1-5 from bottom) requesting user's login information to obtain user data of an additional user. Login information refers to credentials required to access the social network profile of the user).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Qi to use the method of requesting user login information as thought by Sundaresan. The motivation for doing so would have been in order to request a user to log whenever the user is trying to access another users social network profile (Sundaresan: [0051] lines 1-5 from bottom). 

Allowable Subject Matter
Claim 6 and 12 would be allowable if rewritten to overcome to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452